Title: Enclosure: Agreement between David Knight and Central College, 11 October 1817
From: Jefferson, Thomas,Jefferson, Thomas,Jefferson, Thomas
To: 


                        
                            The Subscriber agrees with mr Jefferson to go Immediately to Charlottsville, & there to work faithfully, upon the Central College at the Rate of five Dollars ⅌ Day & his Diet, found, Knight finds his own Lodging. mr Jefferson to pay Knight, five Dollars ⅌ Day, for Two days going, & Two days Returning, & Two Dollars ⅌ Day, for the four Days—for Travelling expences.
                            
                                David Knight Oct 11. 1817
                            
                        
                        
                            Witness
                            
                                 S J Harrison
                            
                        
                    